                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:14-00219

WILLIAM LEON SALES


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On December 20, 2018, the United States of America

appeared by Jennifer Rada Herrald, Assistant United States

Attorney, and the defendant, William Leon Sales, appeared in

person and by his counsel, Mary Lou Newberger, for a hearing on

the petition seeking revocation of supervised release submitted

by United States Probation Officer M. Dylan Shaffer.   The

defendant commenced a 28-month term of supervised release in

this action on June 11, 2018, as more fully set forth in the

Supervised Release Revocation and Judgment Order entered by the

court on April 12, 2018.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respect:   the defendant failed to abide by the special condition

that he, commencing immediately upon his release from

imprisonment, participate in and successfully complete the 9 to

12 month residential program at Recovery Point inasmuch as he

entered the program on June 11, 2018, and was discharged prior

to completion on June 22, 2018, after he left the program on his

own accord, thereby rendering his whereabouts unknown; all as

admitted by the defendant on the record of the hearing and all

as set forth in the petition on supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violation warrants revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violation if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.




                                 2
          And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TWELVE MONTHS AND ONE DAY.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   January 7, 2019




                                3
